Case 1:18-cv-10332-PAC Document 60 Filed 06/03/19 Page 1of1

 

 

 

[USDC SDNY “|

UNITED STATES DISTRICT COURT DOCUMENT i
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED |
one XK oct |

NORMA DUCHITANGA, individually and as =U ry yay py 6 T/T 3

next friend for M.M.D., a minor; BLANCA oe

ORTIZ, individually and as next friend for ee

O.S.0, and E.S.0., minors, DIEGO GARCIA

AGUILAR, individually and as next friend for

Y.G.R. and F.G.R., minors; THALIA : 18 Civ. 10332 (PAC)
ESCAREGA RUBIO, individually and as next

friend for F.E.R., a minor; CLEDIA ,

HERNANDEZ MEZA, individually and as next . ORDER

friend for B.L.M, a minor, on their own behalf

and on behalf of others similarly situated,

Plaintiffs/Petitioners,
Vv.

JOHNATHAN HAYES, Director, Office of
Refugee Resettlement; ELCY VALDEZ,
Federal Field Specialist, Office of Refugee
Resettlement; LATISSE BENN, Federal Field
Specialist, Office of Refugee Resettlement;
ALEX AZAR, Secretary for the U.S.
Department of Health and Human Services;
DEPT. OF HEALTH AND HUMAN
SERVICES.

Defendants/Respondents.
santien nanan meen anne ene eee aaeanerarnennsanensengeasesanenanere uy

 

HONORABLE PAUL A. CROTTY, United States District Judge:

For the reasons stated at today’s conference, the Government’s motion to stay discovery
until its motion to dismiss is fully briefed and decided by the Court is DENIED. The parties are to
confer and submit a proposed case management plan by June 10, 2019.

Dated: New York, New York SO ORDERED

June 3, 2019 4
{ bud 4 Mute

PAUL A. CROTTY
United States District Judge

 
